IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 56 MM 2022
 DELAWARE COUNTY JUDGE ANTHONY                  :
 SCANLON,                                       :
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 VICTOR LESEAN SIMMONS,                         :
                                                :
                     Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.                The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.